—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered November 2, 1989, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the plea allocution is unpreserved for appellate review as a matter of law, defendant never having moved to withdraw the plea or vacate the judgment of conviction and there being nothing in the allocution that should have put the court on notice that defendant had a justification defense under Penal Law .§ 35.15 (see, People v Lopez, 71 NY2d 662, 665-666; compare, People v LeGrand, 155 AD2d 482, lv denied 75 NY2d 814, with People v Campo, 196 AD2d 720, lv denied 83 NY2d 850), and we decline to review the issue in the interest of justice. If we were to *189review the merits, we would find that the plea was knowing and voluntary. We have reviewed the sentence, and in view of defendant’s past and subsequent criminal record, part of which was subsumed in the plea negotiations in this case, find that it was proper. Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Nardelli, JJ.